





EIGHTH AMENDMENT
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AMONG
LEGACY RESERVES LP,
as Borrower,
THE GUARANTORS,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
THE LENDERS SIGNATORY HERETO
DATED AS OF OCTOBER 25, 2016
Sole Lead Arranger and Sole Book Runner
Wells Fargo Securities, LLC


Syndication Agent
Compass Bank


Co-Documentation Agents
UBS Securities LLC
and
U.S. Bank National Association









--------------------------------------------------------------------------------








EIGHTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Eighth Amendment”) dated as of October 25, 2016, among LEGACY RESERVES LP, a
limited partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and the Lenders signatory hereto.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of April 1, 2014
(as amended by the First Amendment to Third Amended and Restated Credit
Agreement dated as of April 17, 2014, that certain Second Amendment to Third
Amended and Restated Credit Agreement dated as of May 22, 2014, that certain
Third Amendment to Third Amended and Restated Credit Agreement dated as of
December 29, 2014, that certain Fourth Amendment to Third Amended and Restated
Credit Agreement dated as of February 23, 2015, that certain Fifth Amendment to
Third Amended and Restated Credit Agreement dated as of August 5, 2015, that
certain Sixth Amendment to Third Amended and Restated Credit Agreement dated as
of November 13, 2015, and that certain Seventh Amendment to Third Amended and
Restated Credit Agreement dated as of February 19, 2016, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Guarantors are parties to that certain Third Amended and Restated
Guaranty Agreement dated as of April 1, 2014 made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Guaranty”).
C.    The Borrower and the Guarantors are parties to that certain Security
Agreement dated as of August 5, 2015 made by each of the Grantors (as defined
therein) in favor of the Administrative Agent (the “Security Agreement”).
D.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement as more fully
set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Eighth Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article, section and exhibit references in this Eighth Amendment refer to
articles, sections and exhibits of the Credit Agreement.


Page 1



--------------------------------------------------------------------------------





Section 2.    Amendments to Credit Agreement.
2.1     Amendments to Section 1.02.    
(a)    The following definitions are hereby amended and restated in their
entirety to read as follows:
“Agreement” means this Third Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment and
the Eighth Amendment, as the same may from time to time be amended, modified,
supplemented or restated.
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person (or any credit support provider of such Person) whose
issuer rating or whose long term senior unsecured debt rating is BBB-/Baa3 by
S&P or Moody’s (or their equivalent) or higher.
“Change in Control” means (a) the direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or greater than 50% of the
properties or assets (determined by reference to fair market value of such
properties and assets at the time of such sale, lease, transfer, conveyance or
other disposition) of the Borrower and its Subsidiaries taken as a whole, to any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act); (b) the
adoption of a plan relating to the liquidation or dissolution of the Borrower or
removal of its general partner by the limited partners of the Borrower; (c) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), excluding the Borrower or its
Subsidiaries, becomes the Beneficial Owner, directly or indirectly, of more than
50% of the Equity Interests of the Borrower’s general partner, measured by
voting power, economic interest or the number of shares, units or the like; (d)
the consummation of any transaction (including, without limitation, any merger
or consolidation) the result of which is that any “person” (as that term is used
in Section 13(d)(3) of the Exchange Act) becomes the Beneficial Owner, directly
or indirectly, of more than 50% of the Equity Interests of the Borrower,
measured by voting power rather than number of shares, units or the like; or (e)
the first day on which a majority of the members of the Board of Directors of
the general partner of the Borrower (or the board of directors of the Borrower
to the extent the Borrower ceases to have a general partner) are not Continuing
Directors. Notwithstanding the preceding, a conversion of the Borrower or any of
its Subsidiaries from a limited partnership, corporation, limited liability
company or other form of entity to a limited liability company, corporation,
limited partnership or other form of entity or an exchange of all of the
outstanding Equity Interests in one form of entity for Equity Interests in
another form of entity shall not constitute a Change in Control, so long as
following such conversion or


Page 2



--------------------------------------------------------------------------------





exchange the “persons” (as that term is used in Section 13(d)(3) of the Exchange
Act) who Beneficially Owned the Equity Interests of the Borrower immediately
prior to such transactions continue to Beneficially Own in the aggregate more
than 50% of the Equity Interest of such entity or its general partner, as
applicable, or continue to Beneficially Own sufficient Equity Interests in such
entity to elect a majority of its directors, managers, trustees or other persons
serving in a similar capacity for such entity or its general partner, as
applicable, and, in either case no “person” Beneficially Owns more than 50% of
the Equity Interest of such entity or its general partner, as applicable.
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted from revenues in determining Consolidated Net Income, (i)
Consolidated Interest Expense, (ii) expense for income and income based taxes
paid or accrued, (iii) depreciation, depletion, amortization, accretion and
impairment, including without limitation, impairment of goodwill, (iv)
reasonable transaction expenses and fees in connection with financing,
acquisition and divestiture activities permitted under this Agreement, in an
aggregate amount not to exceed $5,000,000 in any four fiscal quarter period, (v)
minimum payments earned in excess of overriding royalty interests and (vi) any
non-cash items associated with (a) mark to market accounting related to
derivatives or investments, (b) stock based compensation arising from the grant
of or issuance or replacement of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards, in each case in connection with
employee plans or other compensation arrangements, and/or (c) any losses (or to
the extent increasing the Consolidated Net Income, subtracting any gains)
attributable to writeups or writedowns of assets, including ceiling test
writedowns, and asset sales; less, all non-cash items increasing Consolidated
Net Income, all calculated for the Borrower and its Subsidiaries on a
consolidated basis. For the purposes of calculating EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”); provided, that,
(x) if during such Reference Period the Borrower shall have designated any
Subsidiary as an E&P Subsidiary or designated an E&P Subsidiary to no longer be
an E&P Subsidiary, EBITDA for such Reference Period shall be calculated on a pro
forma basis as if such designation had occurred on the first day of such
Reference Period, and (y) if the Borrower or any Consolidated Subsidiary shall
acquire or dispose of any Property during such period, then EBITDA shall be
calculated after giving pro forma effect to such acquisition or disposition, as
if such acquisition or disposition had occurred on the first day of such period.
“Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves
Operating GP LLC, (c) Legacy Reserves Services, Inc., (d) Legacy Reserves Energy
Services LLC, (e) Dew Gathering LLC, (f) Pinnacle Gas Treating LLC and (g) each
Material Domestic Subsidiary formed or acquired during the term of this
Agreement or other Domestic Subsidiary that is a party to the Guaranty Agreement
and the Security Agreement as a “Guarantor” and a “Grantor” (as such terms are
defined in the Guaranty Agreement and the Security


Page 3



--------------------------------------------------------------------------------





Agreement, respectively) and guarantees the Indebtedness pursuant to Section
8.14(b). For the avoidance of doubt, it is understood and agreed that an E&P
Subsidiary shall not be a Guarantor.
“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $2,000,000 or more; provided that,
notwithstanding the foregoing, each Domestic Subsidiary that owns Properties
included in the Borrowing Base or that owns any natural gas pipelines or any
other gathering systems or pipelines or midstream assets shall be a Material
Domestic Subsidiary.
“Net Cash Proceeds” means (a) in connection with any issuance or sale of Equity
Interests or Debt securities or instruments or the incurrence of loans, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith or (b) with respect to any disposition, the cash proceeds
(including, without limitation, cash or cash equivalents subsequently received
in respect of noncash consideration initially received), net of (i) direct
selling expenses (including reasonable broker’s fees or commissions, legal,
accounting and investment banking fees and expenses, title insurance premiums,
survey costs, transfer and similar taxes and the Borrower’s good faith estimate
of income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such disposition (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) amounts paid in respect of the termination of Swap Agreements
in respect of notional volumes or amounts corresponding to the property subject
of such disposition or any Debt being repaid under clause (iv), (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Debt permitted hereunder that is secured by a Lien permitted hereunder (other
than any Lien pursuant to a Security Instrument) on the asset disposed of in
such Disposition and required to be repaid with such proceeds (other than any
such Debt assumed by the purchaser of such asset) and (v) the principal amount
(together with interest and other amounts paid thereon) of any Borrowings that
are repaid with such proceeds in order to reduce or eliminate any then-existing
or resulting Borrowing Base Deficiency (and if any Borrowing Base Deficiency
remains after prepaying all of the Borrowings as a result of any LC Exposure,
any cash collateral paid with such proceeds in order to reduce or eliminate any
then-existing or resulting Borrowing Base Deficiency).
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units



Page 4



--------------------------------------------------------------------------------





created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, separators, liquid extraction, treating and processing
facilities, compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless otherwise
indicated herein, each reference to the term “Oil and Gas Properties” shall mean
Oil and Gas Properties of the Borrower and/or the Subsidiaries, as the context
requires.
“Permitted Refinancing Debt” means Debt that is (for purposes of this
definition, “new Debt”) incurred in exchange for, or proceeds of which are used
to refinance, all or any Senior Notes, Second Lien Loans or Permitted
Refinancing Debt in respect of either of the foregoing (the “Refinanced Debt”);
provided that (a) in the event Senior Notes or Permitted Refinancing Debt in
respect thereof are the Refinanced Debt, such new Debt is not secured by a Lien,
(b) in the event Second Lien Loans or Permitted Refinancing Debt in respect
thereof are the Refinanced Debt, such new Debt either (i) satisfies the
requirements of Section 9.02(i) (other than clauses (ix) and (x) of Section of
9.02(i)) and Section 9.03(e) and is expressly permitted as a Junior Lien
Substitute Credit Facility (as defined in the Second Lien Intercreditor
Agreement) pursuant to the terms of the Second Lien Intercreditor Agreement or
(ii) is not secured by a Lien, (c) such new Debt is in an aggregate principal
amount not in excess of the aggregate principal (and for the avoidance of doubt,
inclusive of any principal resulting solely from payment-in-kind interest in
accordance with the terms of the Refinanced Debt) amount then outstanding of the
Refinanced Debt (or, if the Refinanced Debt is exchanged or acquired for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof,


Page 5



--------------------------------------------------------------------------------





such lesser amount) plus an amount equal to accrued and unpaid interest,
prepayment premium (if any), fees and expenses reasonably incurred in connection
with such refinancing; (d) such new Debt has a stated maturity no earlier than
the stated maturity of the Refinanced Debt and an average life no shorter than
the average life of the Refinanced Debt and required principal payments
(excluding at maturity but including amortization or mandatory prepayments) not
materially more onerous to the Borrower and Subsidiaries than the Refinanced
Debt; (e) such new Debt does not contain covenants which taken as a whole are
materially more onerous to the Borrower and its Subsidiaries than those imposed
by the Refinanced Debt and (f) if the Refinanced Debt was subordinated, then
such new Debt (and any guarantees thereof) is subordinated in right of payment
to the Indebtedness (or, if applicable, the Guaranty Agreement) to at least the
same extent as the Refinanced Debt and is otherwise subordinated on terms
reasonably satisfactory to the Administrative Agent.
“Pro Forma Compliance” means, as of any date of determination, (a) for the
purpose of testing Pro Forma Compliance pursuant to Section 9.02(f)(i)(C), that
the Borrower would be in compliance with each of the covenants contained in
Section 9.01(c) and Section 9.01(d), after giving pro forma effect to any
incurrence or Redemption of Debt to be made on such date of determination, as
each such ratio is recomputed on such date of determination using (i) First Lien
Debt outstanding on such date of determination and (ii) EBITDA and Interest
Expense for the four fiscal quarters ending on the last day of the fiscal
quarter immediately preceding the date of determination for which financial
statements are available; provided that Section 9.01(c) shall be determined on a
pro forma basis as if any Debt incurred or Redeemed after such four-quarter
period and prior to such date of determination, and any Debt to be incurred or
Redeemed on such date of determination, had been incurred or Redeemed, as
applicable, at the beginning of such four-quarter period; and (b) for the
purpose of testing Pro Forma Compliance pursuant to Section 9.21(a), that the
Borrower’s ratio of First Lien Debt to EBITDA would not exceed 3.00 to 1.00 (or
2.50 to 1.00 on any date of determination occurring on or after July 1, 2017),
after giving pro forma effect to any Redemption of Debt to be made on such date
of determination, as such ratio is recomputed on such date of determination
using (i) First Lien Debt outstanding on such date of determination and (ii)
EBITDA for the four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, Redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or such Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
such Subsidiary. For the avoidance of doubt, any payment on Equity Interests
(including any payment on Debt that exists due to conversion or exchange of any


Page 6



--------------------------------------------------------------------------------





Equity Interests into Debt) in connection with an asset sale, change of control
or any redemption requirements pursuant to the terms of such Equity Interest
shall be a Restricted Payment.
“Second Lien Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of the Eighth Amendment Effective Date, between the
Administrative Agent, as administrative agent for the Priority Lien Secured
Parties (as defined therein), and the Second Lien Administrative Agent, as
administrative agent for the Junior Lien Secured Parties (as defined therein),
and acknowledged and agreed by the Borrower and the Guarantors, as the same may
from time to time be amended, amended and restated, supplemented or otherwise
modified in accordance with the terms thereof.
“Secured Debt” means, at any date, all Total Debt of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis, that is secured by a Lien on
any asset or Property of the Borrower or any Consolidated Subsidiary (including,
without limitation, the total Revolving Credit Exposure of all Lenders as of
such date and all Second Lien Loans as of such date).
“Security Agreement” means that certain Security Agreement, dated as of August
5, 2015, among the Borrower, the Guarantors and the Administrative Agent,
granting Liens and a security interest on the Borrower’s and each Guarantor’s
personal property constituting Collateral (as defined therein) in favor of the
Administrative Agent for the benefit of the Secured Parties (as defined therein)
to secure the Indebtedness, as the same may be amended, modified, supplemented
or restated from time to time.
(b)    The following definitions are hereby added where alphabetically
appropriate to read as follows:
“Available Senior Notes Redemption Amount” means, on any date, an amount equal
to (a) $10,000,000 minus (b) the principal amount of Loans previously applied to
Redeem Senior Notes pursuant to Section 9.04(b)(i)(A)(2); provided that, to the
extent that the Available Senior Notes Redemption Amount is less than
$10,000,000 at any time as a result of Loans previously applied to Redeem Senior
Notes pursuant to Section 9.04(b)(i)(A)(2), then, subject to the Borrower’s
compliance with Section 8.01(r), the Available Senior Notes Redemption Amount
shall be increased, up to a maximum of $10,000,000, by an amount equal to the
principal amount of newly incurred Second Lien Loans applied by the Borrower to
voluntarily prepay the Loans hereunder in accordance with Section 3.04(a).
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise


Page 7



--------------------------------------------------------------------------------





of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.
“Cash Receipts” means all cash received by or on behalf of the Borrower or any
Subsidiary, including without limitation: (a) amounts payable under or in
connection with any Oil and Gas Properties; (b) cash representing operating
revenue earned or to be earned by the Borrower or any Subsidiary; (c) proceeds
from Loans; and (d) any other cash received by or on behalf of the Borrower or
any Subsidiary from whatever source (including amounts received in respect of
the Liquidation of any Swap Agreement and amounts received in respect of any
disposition of Property).
“Commodity Account” has the meaning assigned to such term in the UCC.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, providing for the Administrative
Agent’s exclusive control of a Deposit Account, Securities Account or Commodity
Account, as applicable, after notice of an Event of Default, executed and
delivered by the Borrower or a Subsidiary, as applicable, and the applicable
securities intermediary (with respect to a Securities Account), bank (with
respect to a Deposit Account) or commodity intermediary (with respect to a
Commodity Account), in each case at which such relevant account is maintained.
“Deposit Account” has the meaning assigned to such term in the UCC.
“Dew Gathering LLC” means Dew Gathering LLC, a Texas limited liability company
and a wholly-owned Subsidiary of the Borrower.
“East Texas Acreage” means the Oil and Gas Properties with potential horizontal
drilling locations owned by the Borrower and its Subsidiaries in Freestone,
Leon, Shelby, Limestone, Anderson and Robertson Counties, Texas, in each case as
more specifically described on Schedule 1.02 attached hereto.
“Eighth Amendment” means that certain Eighth Amendment to Third Amended and
Restated Credit Agreement, dated as of October 25, 2016, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.
“Eighth Amendment Effective Date” has the meaning ascribed to such term in the
Eighth Amendment.
“Excluded Accounts” means (i) segregated Deposit Accounts, the balance of which
consists exclusively of funds set aside in connection with the payment of tax
obligations, payroll and employee benefits, medical, dental and employee


Page 8



--------------------------------------------------------------------------------





benefits claims to employees of the Borrower or any Subsidiary, (ii) zero
balance accounts, (iii) fiduciary accounts the balance of which consists
exclusively of amounts held in trust for unaffiliated third parties in respect
of such third parties’ ratable share of the revenues of Oil and Gas Properties,
(iv) escrow accounts the balance of which consists exclusively of purchase price
deposits held in escrow pursuant to a binding and enforceable purchase and sale
agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits, (v) other Deposit
Accounts, so long as the average daily balance in any such account over a 30-day
period does not at any time exceed $1,000,000; provided that the aggregate
average daily balance in all such accounts permitted by this clause (v) over a
30-day period does not at any time exceed $2,000,000, and (vi) accounts
containing cash collateral permitted under clause (g) of the definition of
“Excepted Liens”.
“Junior Lien Document” has the meaning set forth in the Second Lien
Intercreditor Agreement.
“Legacy Reserves Energy Services LLC” means Legacy Reserves Energy Services LLC,
a Texas limited liability company and a wholly-owned Subsidiary of the Borrower.
“Material Acquisition” means any acquisition of Oil and Gas Properties or Equity
Interests in Persons owning Oil and Gas Properties with a purchase price that
exceeds 5% of the then-effective Borrowing Base.
“Material Acquisition Conditions” means, in connection with any Material
Acquisition, that (i) the Borrower shall have furnished to the Administrative
Agent, not less than 30 days prior to the consummation of such Material
Acquisition (or, in the case of a Material Acquisition with a simultaneous
signing and closing, 10 days prior to the consummation of such Material
Acquisition) (in each case, or such shorter period as the Administrative Agent
may agree in its sole discretion), written notice thereof, together with a
notice of its intent to incur Second Lien Loans to fund such Material
Acquisition (in the form described in Section 8.01(r)) and a reserve report with
respect to such Material Acquisition, in form and substance satisfactory to the
Administrative Agent, and such other information requested by the Administrative
Agent in connection therewith and (ii) on or within 15 days after the
consummation of such Material Acquisition (or by such later date as the
Administrative Agent may agree to in its sole discretion), the Borrower or the
applicable Guarantor shall have delivered to the Administrative Agent mortgages
and/or other Security Instruments satisfactory to the Administrative Agent so
that after giving thereto, the Mortgaged Properties represent at least 95% of
the total value of the sum of (A) the Oil and Gas Properties evaluated in the
most recently completed Reserve Report and (B) the Oil and Gas Properties
acquired as part of such Material Acquisition evaluated in the reserve report
delivered pursuant clause (i) above.


Page 9



--------------------------------------------------------------------------------





“Maximum Redemption Price” has the meaning set forth on Schedule 9.04(b).
“Operating Partnership” means Legacy Reserves Operating LP, a Delaware limited
partnership and wholly owned subsidiary of the Borrower.
“PDP PV-10” means, as of any date of determination thereof with respect to the
Oil and Gas Properties comprised of Proved Developed Producing Properties
described in the then most recent Reserve Report delivered to the Administrative
Agent, the net present value, discounted at ten percent (10%) per annum, of the
future net revenues expected to accrue to the Borrower’s and Guarantors’
collective interest in such Oil and Gas Properties during the remaining expected
economic lives of such Oil and Gas Properties. Each calculation of such expected
future net revenues shall be made in accordance with SEC guidelines for
reporting Proved Developed Producing Properties, provided that in any event (a)
appropriate deductions shall be made for severance and ad valorem taxes, and for
operating, gathering, transportation and marketing costs required for the
production and sale of such Oil and Gas Properties, (b) the pricing assumptions
used in determining PDP PV-10 for any Oil and Gas Properties shall be based upon
the Strip Price, and (c) cash flows shall be adjusted to account for the actual
average historical basis differential during the 12-month period preceding such
date of determination as adjusted for current market conditions. The amount of
PDP PV-10 at any time shall be calculated on a pro forma basis for material
sales or dispositions of Properties and material acquisitions of Oil and Gas
Properties comprised of Proved Developed Producing Properties consummated by the
Borrower and Guarantor since the date of the Reserve Report most recently
delivered pursuant to this Agreement.
“Permian Acreage” means Oil and Gas Properties with identified potential
horizontal drilling locations owned by the Borrower and its Subsidiaries in
Martin, Reeves, Winkler, Midland, Pecos, Howard, Glasscock, Reagan, Upton,
Irion, Crockett, Loving and Andrews Counties, Texas and Lea County, New Mexico.
“Pinnacle Gas Treating LLC” means Pinnacle Gas Treating LLC, a Texas limited
liability company and a wholly-owned Subsidiary of the Borrower.
“Second Lien Administrative Agent” means Cortland Capital Market Services LLC, a
Delaware limited liability company, together with its successors and assigns in
such capacity under the Second Lien Loan Documents.
“Second Lien Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of October 25, 2016, among the Borrower, as borrower, each of the
lenders from time to time party thereto, and the Second Lien Administrative
Agent, as administrative agent, as the same may from time to time be amended,
amended and restated, supplemented or otherwise modified to the extent permitted
by Section 9.21(b).    


Page 10



--------------------------------------------------------------------------------





“Second Lien Loan Documents” means the Second Lien Credit Agreement and each
other “Term Loan Document” as defined in the Second Lien Credit Agreement, and
any other loan documents entered into in connection therewith, including,
without limitation, the Second Lien Intercreditor Agreement, any promissory
notes, mortgages, deeds of trust, security agreements and instruments,
guarantees, collateral or credit support documents, and any other agreements,
instruments consents or certificates executed by the Borrower or any of its
Subsidiaries in connection with, or as security for the payment or performance
of, any Second Lien Loans, in each case, as the same may from time to time be
amended, amended and restated, supplemented or otherwise modified to the extent
permitted by Section 9.21(b).
“Second Lien Loans” means the “Loans” as defined in the Second Lien Credit
Agreement, which Debt is intended to be secured on a junior basis by any
collateral securing the Indebtedness; provided that such Debt is permitted to be
incurred and remain outstanding hereunder pursuant to Section 9.02(i) and any
Liens securing such Debt are permitted pursuant to Section 9.03(e), as the same
may from time to time be amended, amended and restated, supplemented or
otherwise modified to the extent permitted by Section 9.21(b).
“Securities Account” has the meaning assigned to such term in the UCC.
“Specified Permian Acreage” means Permian Acreage acquired on or after the
Eighth Amendment Effective Date in a single acquisition or series of related
acquisitions with acquisition consideration attributable thereto in excess of
$5,000,000.
“Strip Price” means (x) for purposes of determining the value of Oil and Gas
Properties constituting Proved Developed Producing Properties, the price
estimated by the Borrower in a Reserve Report prepared by the Borrower’s
petroleum engineers applying NYMEX published forward prices adjusted for
relevant basis differentials (before any state or federal or other income tax)
and (y) for purposes of determining the value of basis differential commodity
Swap Agreements, as estimated by the Borrower applying, if available, the
relevant NYMEX published forward basis differential or, if such NYMEX forward
basis differential is unavailable, in good faith based on historical basis
differentials, but accounting for reasonably expected future conditions (before
any state or federal or other income tax). For any months beyond the first 8
years of published NYMEX forward pricing, the Strip Price used will be equal to
the average of the last 12 months of the eighth year of published NYMEX forward
pricing.
“TPG Development Agreement” means that certain Development Agreement, dated July
2, 2015, as amended, restated, supplemented and as may be further modified,
between the Operating Partnership and Jupiter JV LP (“Investor”), which was
formed by certain of TPG Special Situations Partners’ investment funds, pursuant
to which the Investor will participate in the funding,


Page 11



--------------------------------------------------------------------------------





exploration, development and operation of certain of the Operating Partnership’s
currently undeveloped oil and gas properties, restricted to certain depths,
located in the University Block, RTF Block, Lea Hamon Block and the areas of
mutual interest related thereto in the Permian Basin (collectively, the “TPG JD
Subject Assets”).
“UCC” means the Uniform Commercial Code as in effect in the State of Texas.
“Volumetric Production Payments” means sales of Hydrocarbons in place that
require the Borrower or any Guarantor to deliver Hydrocarbons at some future
time without receipt by such Borrower or Guarantor at such future time of full
payment therefor.
(c)    The following definitions are hereby deleted in their entirety: E&P
Subsidiary Pledge, Permitted Holders, Second Lien Indenture, Second Lien Note
Documents, Second Lien Notes, and Senior Debt Exchange.
(d)    Clause (i) of the definition of “Excepted Liens” is hereby deleted in its
entirety.
2.2    Amendment to Section 1.06. Section 1.06 is hereby amended by replacing
each reference therein to “Section 9.01” with “Section 9.01 (assuming, if such
financial covenants are not yet in effect, that such financial covenants are in
effect solely for this purpose)”
2.3    Amendment to Section 2.03. Section 2.03 is hereby amended by (i) deleting
the word “and” at the end of clause (h), (ii) replacing the period at the end of
clause (i) with “; and” and (iii) adding a new clause (j) to read as follows:
(j)    If any of the proceeds of the requested Borrowing will be used to fund
all or any portion of a Material Acquisition, a certification that the Borrower
is in pro forma compliance with each of the covenants set forth in Section 9.01
after giving effect to the requested Borrowing and the consummation of the
Material Acquisition, and attaching thereto reasonably detailed computations
necessary for such determination.
2.4    Amendment to Section 3.04(d). Section 3.04(d) is hereby amended and
restated in its entirety to read as follows:
(d)    Prepayments Prior to Redemption of Second Lien Loans. Without limitation
of any other restrictions on the Borrower or any Subsidiary contained herein, if
the Borrower or any Subsidiary is required to make a mandatory Redemption of, or
is required to make an offer to Redeem, any Second Lien Loans pursuant to the
terms of the Second Lien Credit Agreement or any other Second Lien Loan Document
or any Permitted Refinancing Debt in respect thereof pursuant to the terms of
any Junior Lien Document (in each case, including, without


Page 12



--------------------------------------------------------------------------------





limitation, as a result of the occurrence of a change of control, the
disposition of assets, the issuance of Equity Interests or the incurrence of
prohibited indebtedness), other than a Redemption of Second Lien Loans or any
Permitted Refinancing Debt in respect thereof, in each case expressly permitted
by Section 9.21(a), then the Borrower shall prepay the Borrowings (and if any
excess remains after prepaying Borrowings as a result of an LC Exposure, cash
collateralize such excess as provided in Section 2.08(j)), together with accrued
and unpaid interest thereon, in an amount equal to 100% of the amount required
to be Redeemed, and such payment (and/or cash collateralization, as applicable)
shall be due one (1) Business Day prior to the date on which the Borrower or
such Subsidiary would be required to make such Redemption pursuant to the terms
of such Second Lien Loan Document or such Junior Lien Document, as applicable.
The provisions of Section 3.04(c)(v) and Section 3.04(c)(vi) shall apply,
mutatis mutandis, to any prepayment required pursuant to this Section 3.04(d).
2.5    Amendment to Section 6.02. Section 6.02 is hereby amended by (i)
re-lettering clause (f) therein as clause (g), (ii) replacing the reference at
the end thereof to “Section 6.02(a) through (e)” with “Section 6.02(a) through
(f)” and (iii) adding a new clause (f) to read as follows:
(f)    With respect to any Borrowing the proceeds of which will be used, in
whole or in part, to fund all or any portion of a Material Acquisition, the
Borrower shall be in compliance, on a pro forma basis with each of the covenants
set forth in Section 9.01 after giving effect to the requested Borrowing and the
consummation of the Material Acquisition.
2.6    Amendment to Section 7.07(b). Section 7.07(b) is hereby amended and
restated in its entirety to read as follows:
(b)    Neither the Borrower nor any of its Subsidiaries is (i) in default nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrower or any of its Subsidiaries to Redeem or
make any offer to Redeem all or any portion of any Debt outstanding under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which the Borrower or any of its Subsidiaries
or any of their Properties is bound or (ii) in the actual knowledge of a
Responsible Officer of the Borrower or any of its Subsidiaries, in material
default under any material contract, including the TPG Development Agreement.
2.7    Amendment to Section 7.13. Section 7.13 is hereby amended by replacing
the term “Second Lien Note Documents” with “Second Lien Loan Documents”.


Page 13



--------------------------------------------------------------------------------





2.8    Amendment to Section 7.16(a). Section 7.16(a) is hereby amended and
restated in its entirety to read as follows:
(a)    Each of the Borrower and its Subsidiaries has good and defensible title
to its Oil and Gas Properties evaluated in the most recently delivered Reserve
Report, good and defensible title to its Oil and Gas Properties comprised of
natural gas pipelines or other gathering systems or pipelines or midstream
assets and good title to all its personal Properties, in each case, free and
clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, the Borrower or any of its Subsidiaries specified
as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower or any of its Subsidiaries to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or any of its Subsidiaries’ net revenue
interest in such Property.
2.9    Amendment to Section 7.17. Section 7.17 is hereby amended by replacing
the phrase “gas processing plants” with the phrase “separation, treating, gas
processing plants, compressors”.
2.10    Amendment to Article VII. Article VII is hereby amended by adding new
Sections 7.25 and 7.26 to read as follows:
Section 7.25    Accounts. Schedule 7.25 lists all Deposit Accounts, Securities
Accounts and Commodity Accounts maintained by or for the benefit of the Borrower
or any Guarantor as of the Eighth Amendment Effective Date, together with an
indication as to whether each such account is an Excluded Account and the basis
for such determination.
Section 7.26    East Texas and Permian Acreage. Schedule 1.02 sets forth, to the
knowledge of the Borrower and its Subsidiaries, a true and complete list of all
East Texas Acreage as of the Eighth Amendment Effective Date.
2.11    Amendments to Section 8.01. Section 8.01 is hereby amended as follows:
(a)    Section 8.01(e) is hereby amended by replacing the term “E&P
Subsidiaires” with the term “E&P Subsidiaries”.
(b)    Section 8.01(j) is hereby amended by replacing the term “Second Lien Note
Documents” with “Junior Lien Documents”.


Page 14



--------------------------------------------------------------------------------





(c)    Section 8.01(p) is hereby amended by replacing the term “Second Lien Note
Documents” with “Junior Lien Documents”.
(d)    Section 8.01(r) is hereby amended and restated in its entirety to read as
follows:
(r)    Notice of Second Lien Notes Incurrence; Notice Related to Available
Senior Notes Redemption Amount. (i) Written notice at least three (3) Business
Days prior to the incurrence of any Second Lien Loans (or, in the case of any
Second Lien Loans incurred to fund a Material Acquisition, a written notice as
is specified in the definition of “Material Acquisition Conditions” within the
time period required therein) or any Permitted Refinancing Debt in respect
thereof, the amount thereof, the intended use of proceeds thereof (and to the
extent such Second Lien Loans will be used to prepay the Loans hereunder to
increase the Available Senior Notes Redemption Amount, the Available Senior
Notes Redemption Amount after giving effect to such prepayment) and the
anticipated date of borrowing and any other material documents relating to such
incurrence and (ii) written notice not later than one (1) Business Day after any
Senior Notes are Redeemed pursuant to Section 9.04(b)(i)(A)(2), the stated
principal amount of Senior Notes Redeemed, the purchase price thereof and the
Available Senior Notes Redemption Amount after giving effect thereto.
(a)    New Sections 8.01(s) and (t) are hereby added to read as follows:
(s)    Property Tax Receipts. Not later than March 15th of each year, receipts
or other written evidence satisfactory to the Administrative Agent (it being
agreed and understood that independent third party verification shall not be
required to the extent that the Administrative Agent’s internal policies allow)
demonstrating the Borrower or the applicable Guarantor has paid in full all of
its property Tax obligations for the previous calendar year with respect to any
improved real Property subject to a Lien of the Security Instruments.
(t)    Permian Acreage. Not later than 5 Business Days after the consummation of
an acquisition of Specified Permian Acreage by the Borrower or any of its
Subsidiaries, written notice thereof, legal descriptions of the Properties
acquired thereby and such other details as may be reasonably requested by the
Administrative Agent.
2.12    Amendment to Section 8.11(a). Section 8.11(a) is hereby amended by
adding the following sentence at the end thereof: “For the avoidance of doubt,
with respect to any fee-owned or easement real Property of the Borrower or any
Guarantor (other than oil and gas reserves), the value of which the
Administrative Agent includes in its calculation of the Borrowing Base and/or to
the extent reflected in Borrower’s midstream cash flow projections, upon the
reasonable request of the Administrative Agent, the Borrower shall, or shall
cause such


Page 15



--------------------------------------------------------------------------------





Guarantor to, promptly upon such request, provide the Lenders with title
insurance and, to the extent available in the applicable jurisdiction, extended
coverage insurance, covering its interest in such real Property, in an amount
equal to the purchase price of such interest in real Property (or such other
lesser amount as shall be reasonably specified by the Administrative Agent), as
well as an ALTA survey, which accurately depicts the current condition thereof,
together with a surveyor’s certificate.”
2.13    Amendment to Section 8.14(a). Section 8.14(a) is hereby amended and
restated in its entirety to read as follows:
(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 95% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 95% of such total value, then the Borrower shall, and shall
cause its Subsidiaries to, grant to the Administrative Agent or its designee as
security for the Indebtedness a first-priority Lien (provided the Excepted Liens
of the type described in clauses (a) to (d) and (f) of the definition thereof
may exist, but subject to the provisos at the end of such definition) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 95% of such total value. In addition, to the extent not
already subject to the Security Instruments, to the extent the Borrower or any
Guarantor executes acceleration payment, purchase of assets, or if there is a
reconveyance of any TPG JD Subject Assets, the Borrower or such Guarantors will
promptly grant to the Administrative Agent a first-priority Lien (provided the
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on such TPG JD Subject Assets. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with Section
8.14(b).
In addition to the foregoing, (i) not later than 30 days after the Eighth
Amendment Effective Date (or such longer period as the Administrative Agent may
agree) and (ii) thereafter, within 30 days after the acquisition of any
Specified Permian Acreage by the Borrower or any


Page 16



--------------------------------------------------------------------------------





of its Subsidiaries (or such longer period as the Administrative Agent may
agree), the Borrower shall, and shall cause its Subsidiaries to, grant to the
Administrative Agent as security for the Obligations a first-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d) and
(f) of the definition thereof may exist, but subject to the provisos at the end
of such definition) on (a) in the case of clause (i), the Permian Acreage not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, to the knowledge of the Borrower and its Subsidiaries, 100% of
the Permian Acreage is Mortgaged Property and (b) in the case of clause (ii),
the Specified Permian Acreage not already subject to a Lien of the Security
Instruments such that after giving effect thereto, to the knowledge of the
Borrower and its Subsidiaries, 100% of the Specified Permian Acreage so
requested by the Administrative Agent is Mortgaged Property. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, mortgages, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).
Not later than 30 days after the end of each of fiscal quarter of the Borrower,
the Borrower will furnish to the Administrative Agent a report and a certificate
in form and substance and in detail reasonably satisfactory to the
Administrative Agent certifying that (and attaching the most recent Reserve
Report and the list of current Mortgaged Properties (as described in Section
8.12(c)(vi)) and such listing and information as the Administrative Agent may
reasonably request to ascertain whether) the Mortgaged Properties represent at
least 95% of the total value of the Oil and Gas Properties evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production; provided that
in the event that the Mortgaged Properties do not represent at least 95% of such
total value, then, within 30 days after the date the report and certificate are
furnished for such fiscal quarter end, the Borrower shall, and shall cause its
Subsidiaries to, grant to the Administrative, as security for the Indebtedness,
a first-priority Lien (provided the Excepted Liens of the type described in
clauses (a) to (d) and (f) of the definition thereof may exist, but subject to
the provisos at the end of such definition) on additional Oil and Gas Properties
not already subject to a Lien of the Security Instruments such that after giving
effect thereto, the Mortgaged Properties will represent at least 95% of such
total value.


Page 17



--------------------------------------------------------------------------------





2.14    Amendment to Section 8.19. Section 8.19 is hereby amended by replacing
each instance of the term “Second Lien Notes” with “Second Lien Loans or any
Permitted Refinancing Debt in respect thereof”.
2.15    Amendment to Article VIII. New Section 8.20 is hereby added to Article
VIII to read in its entirety as follows:
Section 8.20    Accounts. The Borrower shall, and shall cause each Guarantor to:
(i) deposit or cause to be deposited directly, all Cash Receipts into one or
more Deposit Accounts in which the Administrative Agent has been granted a
first-priority perfected Lien and that, in each case, is subject to a Control
Agreement (other than amounts described in the definition of Excluded Accounts
which are deposited into Excluded Accounts), (ii) deposit or credit or cause to
be deposited or credited directly, all securities and financial assets held or
owned by (whether directly or indirectly), credited to the account of, or
otherwise reflected as an asset on the balance sheet of, the Borrower and the
Guarantors (including, without limitation, all marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds and
commercial paper) into one or more Securities Accounts in which the
Administrative Agent has been granted a first-priority perfected Lien and that,
in each case, is subject to a Control Agreement and (iii) cause all commodity
contracts held or owned by (whether directly or indirectly), credited to the
account of, or otherwise reflected as an asset on the balance sheet of, the
Borrower and the Guarantors, to be carried or held in one or more Commodity
Accounts in which the Administrative Agent has been granted a first-priority
perfected Lien and that, in each case, is subject to a Control Agreement.
2.16    Amendments to Section 9.01. Section 9.01 is hereby amended as follows:
(a)    Sections 9.01(b)-(c) are hereby amended and restated in their entirety to
read as follows:
(b)    Ratio of Secured Debt to EBITDA. The Borrower will not permit, as of the
last day of any fiscal quarter beginning, in the case of this Section 9.01(b),
with the fiscal quarter ending on December 31, 2018, the ratio of Secured Debt
as of such day to EBITDA for the four fiscal quarters then ending, to be greater
than 4.50 to 1.00.
(c)    Interest Coverage Ratio. The Borrower will not permit, as of the last day
of any fiscal quarter, its ratio of EBITDA for the four fiscal quarters then
ending to Interest Expense for such period to be less than 2.00 to 1.00.
(b)    A new subsection 9.01(e) is hereby added to the end of Section 9.01 to
read as follows:
    


Page 18



--------------------------------------------------------------------------------





(e)    Asset Coverage Ratio. The Borrower will not permit, as of the last day of
any fiscal quarter beginning with the fiscal quarter ending June 30, 2017, the
ratio of (a) the sum of (i) PDP PV-10 (as reflected in the most recent Reserve
Report delivered either July 1 or December 31 of each year, as the case may be,
beginning with the Reserve Report to be delivered on July 1, 2017 (giving pro
forma effect to material acquisitions or dispositions since the date of such
reports), (ii) the net mark to market value of the Borrower and its
Subsidiaries’ Swap Agreements and (iii) the Borrower and its Subsidiaries’ cash
and cash equivalents, in each case as of such date to (b) Secured Debt as of
such day to be equal to or less than 1.00 to 1.00.


2.17    Amendments to Section 9.02. Section 9.02 is hereby amended as follows:
(a)    Section 9.02(f) is hereby amended and restated in its entirety to read as
follows:
    (f)    (x) Debt under any Senior Notes existing on the Eighth Amendment
Effective Date and (y) Debt under Senior Notes issued after the Eighth Amendment
Effective Date; provided that (i) at the time of incurring such Debt (A) no
Default has occurred and is then continuing, (B) no Default would result from
the incurrence of such Debt after giving effect to the incurrence of such Debt
(and any concurrent repayment of Debt with the proceeds of such incurrence), (C)
the Borrower shall be Pro Forma Compliance, (D) the Borrower shall be in
compliance with each of Sections 9.01(b) and 9.01(e) on a pro forma basis
(provided that solely with respect to this provision, reference to “December 31,
2018” in Section 9.01(b) will be replaced with “June 30, 2017”), and (E) the
ratio of Total Debt to EBITDA for the four fiscal quarters ending on the last
day of the fiscal quarter immediately preceding the date of determination is no
greater than 5.25 to 1.00; (ii) such Debt does not have any scheduled
amortization prior to one year after the Maturity Date; (iii) such Debt does not
mature sooner than one year after the Maturity Date; (iv) the terms of such Debt
are not materially more onerous, taken as a whole, than the terms of this
Agreement and the other Loan Documents; (v) the Borrowing Base is adjusted as
contemplated by Section 2.07(f) and the Borrower makes any prepayment required
under Section 3.04(c)(iii); and (vi) the aggregate stated principal amount
(without regard to initial issue discount) of all Senior Notes issued or
incurred on or after the Fourth Amendment Effective Date pursuant to this
Section 9.02(f) shall not exceed $300,000,000;


(b)    Section 9.02(h) is hereby deleted in its entirety and replaced with
“[Reserved].”;


Page 19



--------------------------------------------------------------------------------





(c)    Section 9.02(i) hereby amended and restated in its entirety to read as
follows:
(i)    Second Lien Loans incurred by the Borrower and any guarantees thereof, in
an aggregate principal amount not to exceed $400,000,000 (plus any increases to
the principal balance thereof solely as the result of the accrual of
payment-in-kind interest pursuant to and in accordance with the terms of the
Second Lien Credit Agreement as in effect on the Eighth Amendment Effective
Date); provided that: (i) both before and immediately after giving effect to any
such incurrence, the Borrower is in pro forma compliance with Sections 9.01(b),
9.01(c), 9.01(d) and 9.01(e); (ii) the Borrower shall have complied with Section
8.01(r); (iii) such Debt shall be at all times subject to the Second Lien
Intercreditor Agreement and the Indebtedness shall be secured on a senior
priority basis to such Debt; (iv) such Second Lien Loans do not have any
scheduled principal amortization; (v) such Second Lien Loans do not have a
scheduled maturity date or a date of mandatory redemption in full sooner than
the date which is 120 days after the Maturity Date; (vi) such Second Lien Loans
do not have any mandatory prepayment, redemption, defeasance, tender, sinking
fund or repurchase provisions (other than (1) a customary offer to purchase upon
a change of control, (2) a customary offer to prepay Second Lien Loan with the
Borrower and its Subsidiaries’ free cash flow and (3) customary offers to
purchase upon an asset sale or casualty or condemnation event, in each case for
clauses (2) and (3), to the extent such provisions (x) first permit, at the
option of the Borrower, prepayment in full of the Indebtedness (or permit at the
option of the Borrower net cash proceeds to be applied first to the prepayment
of the Indebtedness) prior to the prepayment of any Second Lien Loans and (y)
only require such prepayments of Second Lien Loans to be made to the extent such
prepayments are expressly permitted to be made pursuant to the terms of this
Agreement); (vii) the covenants, events of default and guarantees of such Debt
are not more restrictive on the Borrower and its Subsidiaries than the terms of
this Agreement (as in effect at the time of such incurrence) (it being agreed
that the following are not more restrictive on the Borrower and its Subsidiaries
than are the terms of this Agreement: (x) the covenants and events of default
contained in the Second Lien Credit Agreement as in effect on the Eighth
Amendment Effective Date and (y) any covenants and events of default contained
in any Permitted Refinancing Debt in respect thereof that are the same or no
more restrictive than the covenants and events of default contained in the
Second Lien Credit Agreement as in effect on the Eighth Amendment Effective
Date); (viii) no Subsidiary or other Person is required to guarantee such Second
Lien Loans unless such Subsidiary or other Person has guaranteed the
Indebtedness pursuant to the Guaranty Agreement; (ix) upon the incurrence of
Second Lien Loans in accordance with this Section 9.02(i) (excluding Second Lien
Loans the proceeds of which are used to (A) Redeem Senior Notes as permitted by
Section 9.04(b)(i)(A)(1), (B)


Page 20



--------------------------------------------------------------------------------





fund a Material Acquisition or (C) voluntarily prepay the Loans hereunder in
order to increase the Available Senior Notes Redemption Basket), the Borrowing
Base then in effect shall be reduced by an amount equal to the product of 0.25
multiplied by the stated principal amount of such Second Lien Loans, which
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such incurrence, effective and applicable to the Borrower, the
Agents, the Issuing Bank and the Lenders on such date until the next
redetermination or modification thereof hereunder; and (x) upon the incurrence
of any Second Lien Loans in accordance with this Section 9.02(i) the proceeds of
which are used to fund a Material Acquisition, the Required Lenders shall have
the right to redetermine the Borrowing Base (which shall be approved by the
Required Lenders, in the case of any decrease or reaffirmation, or all of the
Lenders, in the case of any increase) within 15 days after the consummation of
such Material Acquisition (or such longer period as the Administrative Agent
shall determine), which redetermination shall become effective and applicable to
the Borrower, the Agents, the Issuing Bank and the Lenders on such date until
the next redetermination or modification thereof hereunder; provided that with
respect to this clause (x), (1) any such Borrowing Base reduction in connection
therewith shall not exceed an amount equal to the product of 0.25 multiplied by
the stated principal amount of the Second Lien Loans incurred in connection with
such Material Acquisition and (2) if each of the Material Acquisition Conditions
are not satisfied within the time periods set forth in the definition thereof,
as applicable, the Borrowing Base shall be reduced as provided in clause (ix)
above, automatically and without any further action by the Administrative Agent
or the Lenders, on the date upon which any Material Acquisition Condition fails
to be satisfied.
2.18    Amendments to Section 9.03. Section 9.03 is hereby amended as follows:
(a)    Section 9.03(d) is hereby deleted in its entirety and replaced with
“[Reserved].”; and
(b)    Section 9.03(e) is hereby amended and restated in its entirety to read as
follows:
(e)    Liens on Property securing Second Lien Loans and Permitted Refinancing
Debt in respect thereof, in each case to the extent permitted by Section
9.02(i); provided, however, that (i) such Liens securing Second Lien Loans and
Permitted Refinancing Debt in respect thereof are subordinate to the Liens
securing the Indebtedness pursuant to the Second Lien Intercreditor Agreement
and (ii) both before and immediately after giving effect to the incurrence of
any such Lien, (1) the Borrower has, or has caused its Subsidiaries to, first
grant to the Administrative Agent to secure the Indebtedness, a prior Lien on
the same Property pursuant to Security Instruments in form and substance
satisfactory to the


Page 21



--------------------------------------------------------------------------------





Administrative Agent to the extent a prior Lien has not already been granted to
the Administrative Agent on such Property (and in connection therewith, the
Borrower shall, or shall cause its Subsidiaries to, execute and deliver such
other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent); and (2) the Borrower is in
compliance with the Second Lien Intercreditor Agreement;
2.19    Amendments to Section 9.04. Section 9.04 is hereby amended and restated
in its entirety to read as follows:
Section 9.04    Dividends, Distributions and Redemptions; Repayment of Senior
Notes and Priority Lien Debt.
(a)    Restricted Payments. The Borrower will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of their Property to their respective Equity Interest
holders, except (i) the Borrower may declare and pay dividends or distributions
with respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock), (ii) Subsidiaries may
declare and pay dividends or distributions ratably with respect to their Equity
Interests, (iii) so long as both before and immediately after giving effect to
such Restricted Payment, (A) no Default or Event of Default has occurred and is
continuing or would result therefrom, (B) the Borrower has unused Commitments of
not less than 15% of the total Commitments then in effect and (C) the ratio of
Total Debt as of such time (including the effect of any Borrowings or other Debt
used to make such Restricted Payment) to EBITDA for the four fiscal quarters
ending on the last day of the fiscal quarter immediately preceding the date of
determination for which financial statements are available is equal to or less
than 4.00 to 1.00, the Borrower may declare and pay cash dividends to its Equity
Interest holders of Available Cash in accordance with the Partnership Agreement;
provided that such distributions shall not exceed 90% of the aggregate amount of
Available Cash in any 12 consecutive month period, (iv) if no Default or Event
of Default has occurred and is continuing or would exist after giving effect
thereto, the repurchase or other acquisition of equity securities, limited
partnership interest or units of the Borrower not to exceed $2,500,000 in the
aggregate since the Eighth Amendment Effective Date, from employees, former
employees, directors or former directors of the Borrower or its Subsidiaries (or
permitted transferees of such employees, former employees, directors or former
directors), pursuant to the terms of the agreements (including employment
agreements) or plans (or amendments thereto) or other arrangements approved by
the general partner of the Borrower under which such equity securities, limited
partnership interest or units were granted, issued or sold and (v) the


Page 22



--------------------------------------------------------------------------------





Borrower may redeem, repurchase or otherwise acquire preferred equity
securities, preferred limited partnership interests or preferred units of the
Borrower from the holders thereof: (1) with the Net Cash Proceeds of any sale of
Equity Interests (other than Disqualified Capital Stock) of the Borrower or in
exchange solely for Equity Interests (other than Disqualified Capital Stock) of
the Borrower or (2) so long as both before and immediately after giving effect
to such redemption, repurchase or acquisition, (A) no Default or Event of
Default has occurred and is continuing or would result therefrom, (B) the
Borrower has unused Commitments of not less than 15% of the total Commitments
then in effect and (C) the ratio of Total Debt as of such time to EBITDA for the
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
is equal to or less than 4.00 to 1.00.
(b)    Redemption of Senior Notes.
(i)    The Borrower will not, and will not permit any Subsidiary to, prior to
the date that is ninety-one (91) days after the Maturity Date, call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) the Senior Notes or any
Permitted Refinancing Debt in respect thereof except (A) with the proceeds of
(1) to the extent permitted to be incurred pursuant to Section 9.02(i), Second
Lien Loans or (2) to the extent permitted by Section 9.08 at such time, Loans in
a principal amount not to exceed the then-existing Available Senior Notes
Redemption Amount, in the case of both clauses (1) and (2), only to the extent
that such Redemption price does not exceed the Maximum Redemption Price and (B)
with the proceeds of Permitted Refinancing Debt.
(ii)    Notwithstanding anything herein or in any Loan Document to the contrary,
to the extent the Borrower or any of its Subsidiaries owns or acquires any Debt
issued or incurred by the Borrower or such Subsidiary (including any Senior
Notes) that is not immediately cancelled, repaid or otherwise terminated, (A)
the Borrower will not, and will not permit any Subsidiary to, issue, reissue,
assign or otherwise transfer such Debt to any Person and (B) the Borrower will,
and will cause its Subsidiaries to, promptly (and in any event within 15 days or
such later date as the Administrative Agent may agree to in its sole discretion)
after the acquisition thereof, pledge, collaterally assign and grant a valid and
perfected first-priority Lien thereon to the Administrative Agent pursuant to
Security Instruments satisfactory to the Administrative Agent.
(c)    Amendment of Senior Indentures. The Borrower will not, and will not
permit any Subsidiary to amend, refinance, modify, waive or otherwise change,
consent or agree to any amendment, supplement,


Page 23



--------------------------------------------------------------------------------





refinancing, modification, waiver or other change to, any of the terms of the
Senior Notes or any Permitted Refinancing Debt in respect thereof or any Senior
Indenture or any indenture or other agreement pursuant to which any Permitted
Refinancing Debt in respect of any Senior Notes is issued if (A) the effect
thereof would be to (I) shorten its maturity or average life or increase or
accelerate the amount of any payment of principal thereof or (II) increase the
prepayment premium thereon, or increase the rate or shorten any period for
payment of interest thereon or (B) such action requires the payment of a consent
fee (howsoever described) if the payment of such consent fee would have the pro
forma effect of causing a Default under Section 9.01 hereof; provided that the
foregoing shall not prohibit the execution of supplemental indentures to add
guarantors if required by the terms of any Senior Indenture provided such Person
complies with Section 8.14(b).
2.20    Amendment to Section 9.05(l). Section 9.05(l) is hereby amended and
restated in its entirety to read as follows:
(l)    Investments in or to any E&P Subsidiary not to exceed, at the time such
Investment is made, when aggregated with the amount of all such Investments in
E&P Subsidiaries (at the time such Investments were made), an amount equal to
$15,000,000; provided that no Default or Event of Default exists or would exist
at the time any such Investment is made.
2.21    Amendment to Section 9.08. The first sentence of Section 9.08 is hereby
amended and restated to read as follows: “The Borrower will not permit the
proceeds of the Loans to be used (i) for any purpose other than those permitted
by Section 7.21, (ii) to Redeem any Senior Notes or any Permitted Refinancing
Debt in respect thereof except Loans in a principal amount not to exceed the
Available Senior Notes Redemption Amount at such time or (iii) to Redeem any
Second Lien Loans or any Permitted Refinancing Debt in respect thereof.
2.22    Amendment to Section 9.11. Section 9.11 is hereby amended by adding the
following as a new paragraph at the end thereof:
For the avoidance of doubt, a single-step merger in which the Borrower merges
with and into a newly-formed shell entity, undertaken solely for the purpose of
converting the Borrower from a limited partnership to another legal form of
entity, shall not constitute a violation of this Section 9.11 (the “Conversion
Transaction”); provided that (A) the Borrower shall have provided the
Administrative Agent and the Lenders not less than 15 Business Days’ prior
written notice of the Conversion Transaction, together with the material
agreements related thereto and any other information related thereto reasonably
requested by the Administrative Agent or any Lender; (B) the survivor of the
Conversion Transaction (the “Successor Borrower”) shall be organized under the
laws of a state of the United States; (C) to the extent requested by any Lender
at least 5 Business Days prior to the date of the Conversion Transaction,


Page 24



--------------------------------------------------------------------------------





such Successor Borrower shall have provided to such Lender all documentation and
other information that may be required by such Lender in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including information required by the Patriot Act; (D) the
Successor Borrower shall expressly assume all obligations under this Agreement
and the other Loan Documents, and each mortgagor, pledgor, grantor, guarantor or
other obligor under the Loan Documents shall expressly ratify and confirm its
obligations under the Loan Documents, in each case, pursuant to documentation in
form and substance satisfactory to the Administrative Agent; (E) the
Administrative Agent shall have received such other agreements (including
amendments or amendments and restatements of the Loan Documents), instruments,
perfection certificates, other certificates, legal opinions and other documents
as it may request to ensure the continued enforceability of the Loan Documents,
the validity and continued perfection of all Liens under the Loan Documents, and
the assumption, confirmation and ratification of all obligations of the
Successor Borrower and the other obligors under the Loan Documents; (F) both
before and after giving effect thereto, no Borrowing Base Deficiency, Default or
Event of Default exists or would result therefrom; (G) the Successor Borrower
shall be in pro forma compliance with each of the covenants set forth in Section
9.01; (H) the Conversion Transaction is not materially adverse to the Lenders
(for purposes of this clause (H) the Conversion Transaction will not be
considered materially adverse to the Lenders solely because the Successor
Borrower (1) is subject to federal or state income taxation as an entity or (2)
is considered to be an “includible corporation” of an affiliated group of
corporations within the meaning of Section 1504(b) of the Code or any similar
state or local law); (I) the Conversion Transaction (w) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including any class of
directors of the general partner of the Borrower, whether interested or
disinterested, or any holders of the Equity Interests in the Borrower), except
such as have been obtained or made and are in full force and effect, (x) will
not violate any applicable law or regulation, or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries, or any
order of any Governmental Authority, (y) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or their Properties, or give rise to a right thereunder
to require any payment to be made by the Borrower or such Subsidiary and (z)
will not result in the creation or imposition of any Lien on any Property of the
Borrower or any of its Subsidiaries; and (J) the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying as to the satisfaction of the conditions and matters set forth in
clauses (A)-(I) above (and in the case of clause (G) above, setting forth
reasonably detailed calculations


Page 25



--------------------------------------------------------------------------------





demonstrating pro forma compliance with the covenants set forth in Section
9.01). Notwithstanding the foregoing, in no event shall the Conversion
Transaction be permitted if the Administrative Agent determines in its sole
discretion that the Conversion Transaction would adversely affect or impair in
any respect the validity, perfection or priority of any Lien on any Property
securing all or any portion of the Indebtedness.
2.23    Amendment to Section 9.12(b). Section 9.12(b) is hereby amended and
restated in its entirety to read as follows:
(b)    farmouts of undeveloped acreage and assignments in connection with such
farmouts (i) pursuant to the terms of the TPG Development Agreement and solely
comprising TPG JD Subject Assets (as such term is defined on the Eighth
Amendment Effective Date) or (ii) with respect to which the Borrower or a
Subsidiary retains an overriding royalty interest above a 75% net revenue
interest in such disposed Property;
2.24    Amendment to Section 9.14. Section 9.14 is hereby amended and restated
in its entirety to read as follows:
Section 9.14    Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) (each, an “Affiliate Transaction”) unless (a) such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate and (b) the Borrower
delivers to the Administrative Agent and Lenders: (i) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $25.0 million but less than or equal to
$50.0 million, an officers’ certificate of a Responsible Officer certifying that
such Affiliate Transaction or series of related Affiliate Transactions complies
with this Section 9.14; or (ii) with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $50.0 million, an officers’ certificate of a Responsible Officer
certifying that such Affiliate Transaction or series of related Affiliate
Transactions complies with this Section 9.14 and that such Affiliate Transaction
or series of related Affiliate Transactions has been approved by either the
conflicts committee of the board of directors of the general partner of the
Borrower (or the board of directors of the Borrower to the extent the Borrower
ceases to have a general partner) (so long as the members of the conflicts
committee approving the Affiliate Transaction or series of related Affiliate
Transactions are disinterested) or a majority of the disinterested


Page 26



--------------------------------------------------------------------------------





members of the board of directors of the general partner of the Borrower (or the
board of directors of the Borrower to the extent the Borrower ceases to have a
general partner) pursuant to a resolution set forth in such officers’
certificates.
2.25    Amendment to Section 9.16. Section 9.16 is hereby amended by amending
and restating the parenthetical therein to read as follows: “(other than this
Agreement, the Security Instruments or the Second Lien Loan Documents)”.
2.26    Amendment to Section 9.20. Section 9.20 is hereby amended and restated
in its entirety to read as follows:
Section 9.20. [Reserved.]
2.27    Amendment to Section 9.21. Section 9.21 is hereby amended and restated
in its entirety to read as follows:
Section 9.21    Repayment of Second Lien Loans; Amendment to Terms of Second
Lien Loans.
(a) The Borrower will not, and will not permit any of its Subsidiaries to, call,
make or offer to make any optional, voluntary or mandatory Redemption of or
otherwise optionally, voluntarily or mandatorily Redeem (whether in whole or in
part) any Second Lien Loans or any Permitted Refinancing Debt in respect
thereof; provided that the Borrower may Redeem Second Lien Loans to the extent
expressly required pursuant to Section 3.04(c)(iv) of the Second Lien Credit
Agreement in connection with any disposition of Property, in a principal amount
not to exceed 50% of the Net Cash Proceeds resulting from such disposition;
provided further that (i) both before and immediately after giving effect to any
such Redemption, (A) no Default or Borrowing Base Deficiency (including after
giving effect to any redetermination or adjustment of the Borrowing Base as a
result of such disposition) exists or would result therefrom and (B) the
Borrower shall be in Pro Forma Compliance, (ii) at the time of such Redemption,
the Borrower has unused Commitments of not less than the lesser of (A)
$100,000,000 and (B) 20% of the Borrowing Base then in effect, and (iii) if the
aggregate amount of all such Redemptions exceeds, or would exceed after giving
to such Redemption, $75,000,000, then both before and immediately after giving
effect to any such Redemption, either (x) the ratio of Total Debt as of the date
of such Redemption (calculated on a pro forma basis after giving effect to such
Redemption) to EBITDA for the four fiscal quarters ending on the last day of the
fiscal quarter immediately preceding such date for which financial statements
are available shall not exceed 4.50 to 1.00 or (y) the ratio of First Lien Debt
as of the date of such Redemption to EBITDA for the four fiscal quarters ending
on the last day of the fiscal quarter immediately preceding such date for which
financial statements are available shall not exceed 2.25 to 1.00; provided,
further the Borrower and its Subsidiaries shall be permitted to make an optional
or voluntary Redemption of the Second Lien Loans with proceeds of Permitted
Refinancing Debt.
    


Page 27



--------------------------------------------------------------------------------





(b) The Borrower will not, and will not permit any of its Subsidiaries to,
amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Second Lien
Loans or any Permitted Refinancing Debt in respect thereof, the Second Lien
Credit Agreement, any other Second Lien Loan Document or any Junior Lien
Documents except in accordance with the terms of the Second Lien Intercreditor
Agreement.    
2.28    Amendment to Article IX. New Sections 9.22-9.23 are hereby added to the
end of Article IX to read as follows:
Section 9.22    New Accounts. The Borrower will not, and will not permit any
Guarantor to, open or otherwise establish, or deposit, credit or otherwise
transfer any Cash Receipts, securities, financial assets or any other property
into, any Deposit Account, Securities Account or Commodity Account other than
(a) any Deposit Account, Securities Account and Commodity Account in which the
Administrative Agent has been granted a first-priority perfected Lien and that,
in each case, is subject to a Control Agreement or (b) any Excluded Account
(solely with respect to amounts referred to in the definition thereof).
Section 9.23    Volumetric Production Payment. The Borrower shall not, and shall
not permit any of its Subsidiaries to, sell, grant, issue or otherwise enter
into any Volumetric Production Payment, forward sale agreement or other sales of
Hydrocarbons in place that would require any Borrower or Guarantor to deliver
Hydrocarbons at some future time without receipt by the Borrower and the
Guarantors of full payment therefor at such future time or sale of royalty
interests or overriding royalty interests; provided however, without limiting
the other provisions of this Article IX, this Section 9.23 shall not limit the
ability of a Borrower or Guarantor to (i) enter into gas balancing arrangements,
(ii) settle gas imbalances and (iii) (A) perform on take or pay contracts, (B)
deliver Hydrocarbons in accordance with the terms of any Hydrocarbon Lease to a
party thereto, or (C) enter into midstream or marketing contracts in the
ordinary course of business for sale of Hydrocarbons, in the case of clauses
(iii)(A), (iii)(B) and (iii)(C), as and when produced.
2.29    Amendment to Sections 10.01.
(a)    Section 10.01(d) is hereby amended by replacing the reference therein to
“Section 8.19” with “Section 8.19, Section 8.20”.
(b)    Sections 10.01(o)-(p) are hereby amended and restated in their entirety
to read as follows:
(o)    the Second Lien Intercreditor Agreement shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with its terms against the
Borrower, any Guarantor, any Junior Lien Agent (as defined in the Second Lien
Intercreditor Agreement), any Junior Lien Lenders (as defined in the Second Lien
Intercreditor Agreement), or any other party thereto, or shall be repudiated by
any


Page 28



--------------------------------------------------------------------------------





of them, or cease to establish the relative Lien priorities required or
purported thereby, or the Borrower, any Guarantor, any Junior Lien Agent (as
defined in the Second Lien Intercreditor Agreement), any Junior Lien Lenders (as
defined in the Second Lien Intercreditor Agreement), or any of their respective
Affiliates shall so state in writing.
(p)    an “Event of Default” shall occur and be continuing under any Junior Lien
Credit Agreement (as defined in the Second Lien Intercreditor Agreement).
2.30    Amendment to Section 11.03. Section 11.03 is hereby amended by adding
the phrase “as determined by a court of competent jurisdiction by a final and
non-appealable judgment” to the end thereof.
2.31    New Schedules. New Schedules 1.02, 7.25 and 9.04(b) are hereby added to
the Credit Agreement, each in the form attached hereto.
Section 3.    Borrowing Base Reduction. For the period from and including the
Eighth Amendment Effective Date (as defined below) to but excluding the next
Redetermination Date, the Borrowing Base shall be an amount equal to
$600,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e), Section
2.07(f), Section 8.13(c), Section 9.12(d), Section 9.12(e) or pursuant to the
other provisions of the Credit Agreement. For the avoidance of any doubt, this
Borrowing Base redetermination constitutes the October 1, 2016 Scheduled
Redetermination.
Section 4.    Conditions Precedent. This Eighth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the
“Eighth Amendment Effective Date”):
4.1    The Administrative Agent shall have received (a) from the Required
Lenders, the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this Eighth Amendment signed on behalf
of such Person and (b) from the Borrower and the Guarantors, counterparts (in
such number as may be requested by the Administrative Agent) of amendments to
each of the Pledge Agreement and Security Agreement signed on behalf of such
Person.
4.2    The Administrative Agent shall have received from the Second Lien
Administrative Agent, the Borrower and the Guarantors, counterparts (in such
number as may be requested by the Administrative Agent) of the Second Lien
Intercreditor Agreement signed on behalf of such Person.
4.3    The “Effective Date” under and as defined in the Second Lien Credit
Agreement shall have occurred (or shall occur substantially concurrently with
the Eighth Amendment Effective Date).
4.4    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying (a) that the Second Lien Loans,
Second Lien Credit Agreement and the other Second Lien Loan Documents satisfy
each of the requirements set forth


Page 29



--------------------------------------------------------------------------------





in Section 9.02(i) and Section 9.03(e) of the Credit Agreement and (b) that
attached thereto is a true, correct and complete copy of each of the Second Lien
Credit Agreement and the other Second Lien Loan Documents.
4.5    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Eighth Amendment Effective Date
(including fees and expenses invoiced by Paul Hastings LLP prior to the Eighth
Amendment Effective Date).
4.6    The Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total value of the Oil and Gas Properties of
the Borrower and the Subsidiaries evaluated in the most recently delivered
Reserve Report.
4.7    The Administrative Agent shall have received duly executed and notarized
deeds of trust or mortgages or supplements to existing deeds of trust or
mortgages in form satisfactory to the Administrative Agent, to the extent
necessary so that the Mortgaged Properties represent at least 95% of the total
value of the Oil and Gas Properties of the Borrower and the Subsidiaries
evaluated in the most recently delivered Reserve Report.
4.8    The Administrative Agent shall have received a Control Agreement with
respect to each of the Obligors’ Deposit Accounts, Securities Accounts and
Commodity Accounts (other than Excluded Accounts) set forth on Schedule 7.25
attached hereto.
4.9    The Administrative Agent shall have received a prepayment of outstanding
Borrowings in an aggregate principal amount of at least $60,000,000.
4.10    No Default shall have occurred and be continuing as of the Eighth
Amendment Effective Date.
4.11    The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require.
The Administrative Agent is hereby authorized and directed to declare this
Eighth Amendment to be effective and to declare the occurrence of the Eighth
Amendment Effective Date when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 5.    Miscellaneous.
5.1    Confirmation.  The provisions of the Credit Agreement, as amended by this
Eighth Amendment, shall remain in full force and effect following the
effectiveness of this Eighth Amendment.
5.2    Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Eighth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which


Page 30



--------------------------------------------------------------------------------





it is a party and agrees that each Loan Document to which it is a party remains
in full force and effect as expressly amended hereby; (c) represents and
warrants to the Lenders that as of the date hereof, after giving effect to the
terms of this Eighth Amendment: (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date, (ii) no
Default or Event of Default has occurred and is continuing and (iii) no event or
events have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect; and (d) agrees that from and after
the Eighth Amendment Effective Date each reference to the Credit Agreement in
the other Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Eighth Amendment.
5.3    Counterparts.  This Eighth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Eighth Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.
5.4    No Oral Agreement.  This Eighth Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.5    GOVERNING LAW.  THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
5.6    Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Eighth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.7    Severability.  Any provision of this Eighth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.8    Successors and Assigns.  This Eighth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


Page 31



--------------------------------------------------------------------------------





5.9    Loan Document. This Eighth Amendment is a “Loan Document” as defined and
described in the Credit Agreement, and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
5.10    RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER
OBLIGOR HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT
RESERVE, RELEASES AND FOREVER DISCHARGES EACH LENDER, EACH AGENT, THE ARRANGER,
THE ISSUING BANK, AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS,
DIRECTORS, EMPLOYEES, REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS
(INCLUDING ATTORNEYS, ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE
“RELEASED PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL
ACTIONS, CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS,
LIABILITIES, COSTS, DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND
NATURE WHATSOEVER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN
EQUITY, WHETHER NOW EXISTING OR HEREAFTER ASSERTED (INCLUDING, WITHOUT
LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS
OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED
TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON OR PRIOR TO THE
EIGHTH AMENDMENT EFFECTIVE DATE AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY
ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS EIGHTH AMENDMENT, THE
CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED MATTERS”). THE
BORROWER AND EACH OTHER OBLIGOR, BY EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND
AGREES THAT THE AGREEMENTS IN THIS SECTION 5.10 ARE INTENDED TO COVER AND BE IN
FULL SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN
CONNECTION WITH THE RELEASED MATTERS.
5.11    Consent to Amend Security Instruments. Each Lender, by its execution and
delivery hereof, hereby consents to, and authorizes and instructs the
Administrative Agent to enter into, (a) that certain First Amendment to Third
Amended and Restated Pledge Agreement, dated as of the date hereof, among the
Borrower, the Guarantors and the Administrative Agent and (b) that certain First
Amendment to Security Agreement, dated as of the date hereof, among the
Borrower, the Guarantors and the Administrative Agent.
[SIGNATURES BEGIN NEXT PAGE]




Page 32



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the date first written above.
BORROWER:        LEGACY RESERVES LP


By:    Legacy Reserves GP, LLC,
its general partner




By:                        
James Daniel Westcott
Executive Vice President and Chief Financial Officer




GUARANTORS:
LEGACY RESERVES OPERATING LP



By:
Legacy Reserves Operating GP LLC, its general partner

By:
Legacy Reserves LP, its sole member

By:
Legacy Reserves GP, LLC, its general partner





By:                        
James Daniel Westcott
Executive Vice President and Chief Financial Officer




LEGACY RESERVES OPERATING GP LLC


By:
Legacy Reserves LP, its sole member

By:
Legacy Reserves GP, LLC, its general partner





By:                        
James Daniel Westcott
Executive Vice President and Chief Financial Officer




LEGACY RESERVES SERVICES, INC.
By:                        
James Daniel Westcott
Executive Vice President and Chief Financial Officer


    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





DEW GATHERING LLC
By: ________________________________
Name: James Daniel Westcott
Title:    Executive Vice President and
Chief Financial Officer




PINNACLE GAS TREATING LLC


By: ________________________________
Name: James Daniel Westcott
Title:    Executive Vice President and
Chief Financial Officer


    
LEGACY RESERVES ENERGY     SERVICES LLC


By: ________________________________
Name: James Daniel Westcott
Title:    Executive Vice President and
Chief Financial Officer


    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
and a Lender
By:                         
Name: Stephanie Harrell
Title:    Vice President
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






LENDERS:        COMPASS BANK
    


By:                        
Name: Gabriela Azcarate
Title: Vice President


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH
    


By:                        
Name: Darlene Arias
Title: Director
    


By:                        
Name: Houssem Daly
Title: Associate Director
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
    


By:                        
Name:
Title:
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
    


By:                        
Name:
Title:
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
    


By:                        
Name: Evans Swann, Jr.
Title: Authorized Signatory
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA
    


By:                        
Name:
Title:
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
    


By:                        
Name: John Dravenstott
Title: Vice President
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.,
f/k/a UNION BANK, N.A.


    


By:                        
Name: Lara Francis
Title: Vice President


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.
    


By:                        
Name: Stephanie Balette
Title: Authorized Officer


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BMO HARRIS FINANCING, INC.
    


By:                        
Name: Gumaro Tijerina
Title: Managing Director


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BARCLAYS BANK PLC
    


By:                        
Name: Vanessa Kurbatskiy
Title: Vice President
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
    


By:                        
Name: Sharada Manne
Title: Director
    


By:                        
Name: Ting Lee
Title: Director


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





CITIBANK, N.A.
    


By:                        
Name: Cliff Vaz
Title: Vice President
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SOCIETE GENERALE
    


By:                        
Name:
Title:


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST     COMPANY
    


By:                        
Name:
Title:
    


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





WEST TEXAS NATIONAL BANK
    


By:                        
Name: Chris L. Whigham
Title: SVP - Manager of energy Lending


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SANTANDER BANK, N.A.
    


By:                        
Name:
Title:
        


By:                        
Name:
Title:


SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





TEXAS CAPITAL BANK, N.A.
    


By:                        
Name: Frank K. Stowers
Title: Senior Vice President






SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






FIFTH THIRD BANK
    


By:                        
Name: Justin Bellamy
Title: Director




SIGNATURE PAGE
EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

